EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice mail message from Attorney Mark Croll on June 18, 2021.
Claims 1-2, 6, 9-12, and 16 of the application have been amended as follows:
a.  At the end of the third line of claim 1, please replace the comma (,) with a colon (:).
b.  In the fifth line of claim 1, immediately following the word “biased”, please insert the text -- by a biasing means--.
c.  In the eighth line of claim 1, please replace the second occurrence of the word “the” with --an--.
d.  In the ninth line of claim 1, please replace the word “the” with --a--.
e.  At the end of the ninth line of claim 1, please insert -- and--.
f.  Please amend the paragraph beginning at line 10 of claim 1 as follows:
a central control unit comprising an authentication portion adapted to verify [[the]]a status of the delivery person[[,]]; an identifier having a list of recipients originating from:  (1) [[the ]]resident information in a multi-unit residential building central server, or (2) a data base of a store merchandise control system adapted to contain a list of customers; [[and ]]a means to allow the delivery person to select a first and a second recipient from the list of recipients[[,]]; an input device configured to allow the delivery person to input [[the]]a number of packages to each selected recipient[[,]]; and a controller configured to deactivate the locking portions on the individual lockers[[,]];
g.  In the twenty-second line of claim 1, please replace the word “lock” with --locking portion--.
h.  At the end of the twenty-third line of claim 1, please delete the text “ and”.
i.  In the twenty-eighth line of claim 1, please replace the word “lock” with --locking portion--.
j.  In the thirtieth line of claim 1, immediately after the word “and”, please insert the text -- the--.
k.  In the thirty-second line of claim 1, please delete the text “an “.
l.  In the thirty-second line of claim 1, immediately after the word “authentication”, please insert the text -- information--.
m.  In the second line of claim 2, immediately after the word “sizes”, please insert a comma (,).
n.  In the second line of claim 2, please replace the word “inputter” with --input device--.
o.  In the third line of claim 6, please replace the word “recipient” with --recipients--.
p.  In the fourth line of claim 6, please replace the comma (,) with a colon (:).
q.  In the seventh line of claim 6, immediately after the word “biased”, please insert the text -- by a biasing means--.

s.  In the tenth line of claim 6, please replace the word “the” with --a--.
t.  At the end of the tenth line of claim 6, please insert the text -- and--.
u.  Please amend the paragraph beginning at line 11 of claim 6 as follows:
a central control unit comprising an authentication portion adapted to verify [[the]]a status of the delivery person[[,]]; an identifier having a list of recipients originating from:  (1) [[the ]]resident information in a multi-unit residential building central server, or (2) a data base of a store merchandise control system adapted to contain a list of customers; [[and ]]a means to allow the delivery person to select a first and a second recipient from the list of recipients[[,]]; an input device configured to allow the delivery person to input [[the]]a number of lockers required to deliver packages to the selected recipients during the delivery event[[,]]; and a controller configured to deactivate the locking portions on the individual lockers[[,]];
v.  In the twenty-third line of claim 6, please replace the word “identified” with --input--.
w.  In the twenty-fourth line of claim 6, immediately after the first occurrence of the word “person”, please insert a comma (,).
x.  In the twenty-fifth line of claim 6, please replace the word “lock” with --locking portion--.
y.  At the end of the twenty-fifth line of claim 6, please remove the text “ and”.

aa.  In the twenty-ninth line of claim 6, immediately after the first occurrence of the word “person”, please insert a comma (,).
bb.  In the thirty-first line of claim 6, please replace the word “lock” with --locking portion--.
cc.  In the thirty-second line of claim 6, immediately after the word “and”, please insert the text -- the--.
dd.  In the thirty-third line of claim 6, please replace the text “that a package or packages were received for that” with the text --of the number of packages received for the--.
ee.  In the thirty-third line of claim 6, immediately before the word “and”, please insert the text --during the delivery event --.
ff.  In the thirty-fourth line of claim 6, please remove the text “an “.
gg.  In the thirty-fourth line of claim 6, immediately after the word “authentication”, please insert the text -- information--.
hh.  In the second line of claim 9, please replace the word “inputter” with --input device--.
ii.  In the third line of claim 9, please replace the word “the” with --a--.
jj.  In the second line of claim 10, immediately after the word “larger”, please insert the text -- size--.
kk.  In the first line of claim 11, please replace the word “inputter” with --input device--.

mm.  In the third line of claim 12, please replace the word “recipient” with --recipients--.
nn.  In the fourth line of claim 12, please replace the comma (,) with a colon (:).
oo.  In the seventh line of claim 12, immediately after the word “biased”, please insert the text -- by a biasing means--.
pp.  In the tenth line of claim 12, please replace the second occurrence of the word “the” with --an--.
qq.  In the eleventh line of claim 12, please replace the word “the” with --a--.
rr.  At the end of the eleventh line of claim 12, please insert the text -- and--.
ss.  Please amend the paragraph beginning at the twelfth line of claim 12 as follows:
a central control unit comprising an authentication portion adapted to verify [[the]]a status of the delivery person[[,]]; an identifier having a list of recipients originating from:  (1) [[the ]]resident information in a multi-unit residential building central server, or (2) a data base of a store merchandise control system adapted to contain a list of customers; [[and ]]a means to allow the delivery person to select a first and a second recipient from the list of recipients[[,]]; an input device configured to allow the delivery person to input [[the]]a number of packages and [[the]]a number of lockers required to deliver that number of packages to the selected first and second recipients ; and a controller configured to deactivate the locking portions on the individual lockers[[,]];
tt.  In the twenty-sixth line of claim 12, please replace the word “identified” with --input--.
uu.  In the twenty-sixth line of claim 12, immediately after the first occurrence of the word “person”, please insert a comma (,).
vv.  In the twenty-seventh line of claim 12, please replace the word “lock” with --locking portion--.
ww.  In the twenty-eighth line of claim 12, please remove the text “ and”.
xx.  In the thirty-second line of claim 12, please replace the word “identified” with --input--.
yy.  In the thirty-third line of claim 12, immediately after the first occurrence of the word “person”, please insert a comma (,).
zz.  In the thirty-fourth line of claim 12, please replace the word “lock” with --locking portion--.
aaa.  In the thirty-fifth line of claim 12, immediately after the word “and”, please insert the text -- the--.
bbb.  In the thirty-sixth line of claim 12, immediately after the second occurrence of the word “recipient”, please insert the text -- during the delivery event--.
ccc.  In the thirty-sixth line of claim 12, at the end of the line, please remove the text “an”.
ddd.  In the thirty-seventh line of claim 12, immediately after the word “authentication”, please insert the text -- information--.

fff.  In the third line of claim 16, please replace the word “the” with --a--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 9-12, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Torres, US 20150186840 A1, and Woodward, Curt, “No one to take your delivery?  No problem:  Startup targets apartment buildings with its locker system,” Boston Globe, Boston Globe Media Partners LLC, Boston, Massachusetts, C.4, June 24, 2015.
Torres discloses:
- a system for delivering two or more packages to a recipient, with each package having a package identifier, by a delivery person in a location with multiple recipients;
- a plurality of lockers, each locker having an interior space and a door that when opened allows access to the interior space;
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state;
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a recipient, and a controller configured to deactivate the locking portions on the individual lockers;
- wherein a number of packages being delivered are for a particular recipient;

Woodward discloses a delivery locker system for apartment complexes.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 6
The closest prior art of record is Torres, US 20150186840 A1, and Woodward, Curt, “No one to take your delivery?  No problem:  Startup targets apartment buildings with its locker system,” Boston Globe, Boston Globe Media Partners LLC, Boston, Massachusetts, C.4, June 24, 2015.
Torres discloses:

- a plurality of lockers arrayed in a vertical plane, each locker having an interior space and a door that when opened allows access to the interior space;
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state;
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a recipient, and a controller configured to deactivate the locking portions on the individual lockers;
- wherein plural lockers are used to deliver packages to the intended recipient;
- wherein upon authentication of the delivery person, identification of a recipient and the number of lockers for packages to be delivered to the identified recipient, the controller deactivates the number of locking portions equal to the number of lockers identified, and the delivery person places the packages in the interior space of each locker opened by a deactivated lock and closes the associated door;
- wherein the central control unit is adapted to notify the recipient of that a package or packages were received for that recipient and provide an authentication to the recipient to subsequently communicate to the controller to deactivate the locking portions of the required lockers in order to retrieve the package or packages.
Woodward discloses a delivery locker system for apartment complexes.
particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 12
The closest prior art of record is Torres, US 20150186840 A1, and Woodward, Curt, “No one to take your delivery?  No problem:  Startup targets apartment buildings with its locker system,” Boston Globe, Boston Globe Media Partners LLC, Boston, Massachusetts, C.4, June 24, 2015.
Torres discloses:
- a system for delivering two or more packages to a recipient, with each package having a package identifier, by a delivery person who is different than the recipient in a location with multiple recipients;
- a plurality of lockers arrayed in a vertical plane, each locker having an interior space and a door that when opened allows access to the interior space;
- a locking portion associated with each door for allowing the door to open when in the unlocked state and remain closed when in the locked state;
- a central control unit comprising an authentication portion adapted to verify the status of the delivery person, an identifier to allow the delivery person to identify a 
- wherein a number of packages being delivered are for a particular recipient;
- wherein plural lockers are used to deliver packages to the intended recipient;
- wherein upon authentication of the delivery person, identification of a recipient and the number of lockers for packages to be delivered to the identified recipient during the delivery event, the controller deactivates the number of locking portions for the number of packages to be delivered to the identified recipient, and the delivery person places the packages in the interior space of each locker opened by a deactivated lock and closes the associated door;
- wherein the central control unit is adapted to notify the recipient of the package received for that recipient and provide an authentication to the recipient to subsequently communicate to the controller to deactivate the locking portions of the required lockers in order to retrieve the packages.
Woodward discloses a delivery locker system for apartment complexes.
As per Claim 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations in the claim, including the particular configuration, without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628